 1                                  UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3

 4 Khalid Mohammad,                                         Case No. 2:16-cv-01324-JAD-VCF

 5              Plaintiff
         v.
 6                                                               Order Dismissing Action
         Las Vegas Metropolitan Police Department,
 7
                Defendant
 8

 9

10             In July 2016, the court dismissed plaintiff Khalid Mohammad’s complaint without

11 prejudice and with leave to file an amended complaint. 1 The court stated in bold that “[i]f

12 Mohammad does not file an amended complaint by” August 19, 2016, “this case will be

13 dismissed with prejudice and without further notice.” 2 Mohammad filed nothing. Accordingly,

14 IT IS HEREBY ORDERED that this action is DISMISSED with prejudice. The Clerk of Court

15 is directed to ENTER FINAL JUDGMENT accordingly and CLOSE THIS CASE.

16             Dated: May 3, 2019

17                                                           _________________________________
                                                                       ____
                                                                          _ _____
                                                                                _______
                                                                                     _______
                                                                                          _ __
                                                             U.S. District
                                                                        ct Judge
                                                                           Judgge Jennifer
                                                                           Ju         ifer A.
                                                                                  Jennif
                                                                                      if   A. Dorsey
18

19

20

21

22

23   1
         ECF No. 3.
     2
         Id.
